                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 DAVID PECHE,                                )
                      Plaintiff,             )
                                             )
               v.                            )                 1:20-CV-819
                                             )
 PIEDMONT CORRECTIONAL                       )
 INSTITUTION,                                )
              Defendant.                     )

                                        ORDER

       The Recommendation of the United States Magistrate Judge was filed in

accordance with 28 U.S.C. § 636(b) and the Clerk served the Recommendation on the

plaintiff. No objections were filed, though the plaintiff has since submitted a letter asking

the Court to contact the Office for Civil Rights at the Department of Justice on his behalf.

Doc. 4. After consideration of the record, the Court hereby adopts the Magistrate Judge’s

Recommendation.

       It is ORDERED AND ADJUDGED that this action is filed and dismissed sua

sponte without prejudice to plaintiff filing a new complaint, on the proper § 1983 forms,

which corrects the defects cited in the Magistrate Judge’s Recommendation. The

plaintiff’s letter motion asking the Court to contact the Department of Justice, Doc. 4, is

DENIED, but the Court directs the Clerk to mail a copy of Docs. 1, 2, 4, and this order to

counsel of record in pending state court litigation raising similar issues.

      This the 7th day of December, 2020.


                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE




       Case 1:20-cv-00819-CCE-LPA Document 5 Filed 12/08/20 Page 1 of 1
